Citation Nr: 1419912	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-47 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1965 to February 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Winston-Salem, North Carolina, which denied the above claims.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially indicated on his November 2010 VA Form 9 that he did not want a Board hearing.  However, the Veteran submitted a May 2012 statement indicating he wanted the opportunity to present testimony relevant to the above claims at a Board hearing.  Although it is clear the RO received the May 2012 statement, it appears no action was taken on the hearing request.  

The RO informed the Veteran in a July 2012 letter that his appeal had been certified to the Board and that he had 90 days to request to appear before the Board to provide testimony concerning his claims on appeal.  In response to this letter, the Veteran submitted a July 2012 statement explicitly stating his request to appear personally before the Board and testify regarding his claims on appeal.  Again, it is clear the RO received the July 2012 statement, but it appears no action was ever taken on this second hearing request.  There is no evidence of record indicating the Veteran wished to withdraw his request for a Board hearing at any time.  

As the Veteran has now requested to be afforded the opportunity to appear for a Board hearing, a remand to satisfy the Veteran's hearing request is warranted.  See 38 C.F.R. § 20.700; 38 C.F.R. § 20.704(a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO, in the order that the request was received. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



